Exhibit 10.02



 

THIS NOTE AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
STATE SECURITIES LAWS. NEITHER THIS NOTE NOR SUCH SHARES OF COMMON STOCK MAY BE
SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUING
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.

 

 

Principal Amount $59,500

Issue Date: October 31, 2008

     

 

8% SENIOR SECURED PROMISSORY NOTE DUE JANUARY 31, 2010

 

FOR VALUE RECEIVED, NaturalNano, Inc., a Nevada corporation (“NaturalNano”), and
NaturalNano Research, Inc., a Delaware corporation and wholly owned subsidiary
of NaturalNano (“NN Research” and, together with NaturalNano, the “Borrowers”),
hereby jointly and severally promise to pay to the order of Platinum Long Term
Growth IV, LLC, 152 West 57th Street, 54th Floor, New York, New York (the
“Holder”), the sum of Fifty-Nine Thousand Five Hundred Dollars ($59,500), on
January 31, 2010 (the “Maturity Date”).

 

Interest on the outstanding principal balance shall be paid in arrears at the
rate of eight percent (8%) per annum, payable quarterly on the first day of
January, July, April and October of each year (provided that the first interest
payment hereunder shall be due January 31, 2009) and a final interest payment
due on the Maturity Date. Interest shall be payable to the holder of this Note
of record on the fifteenth day of the preceding month. Interest shall be
computed on the basis of a 360-day year, using the number of days actually
elapsed. Interest may be paid in cash or in shares of NaturalNano’s common
stock, par value $.001 per share (“Common Stock”); provided, that any payment in
shares of Common Stock shall be subject to the provisions of Section 1.2 of this
Note. Interest shall be payable at the default interest rate of the lesser of
(x) eighteen percent (18%) per annum or (y) the maximum rate of interest which
may legally be charged, (a) if the Borrowers fail to make any monetary payment
due on this Note within ten (10) days after the date such payment is due and
continuing at such rate until the payment default is cured, and (b) during the
pendency of any Event of Default, as hereinafter defined, other than a failure
to make any monetary payment.

 

Payment of this Note is secured pursuant to, and as described in, the Loan and
Security Agreement, dated as of September 29, 2008, among the Holder,
NaturalNano and the other parties named therein (the “Loan Agreement”). This
Note satisfies the Holder’s obligations with respect to the Second Advance (each
such term as defined in the Loan Agreement); provided, however, the Borrowers
acknowledge that they have not satisfied the conditions for the Second Advance
set forth in the Loan Agreement, and the funding of the Second Advance shall not
be deemed to satisfy (absent waiver or consent by the Requisite Investors) any
of the conditions set

 

1

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

forth in Section 9.3.7 of the Loan Agreement with respect to the Third Advance,
which Third Advance may be made only at the sole discretion of the Requisite
Investors.

 

This Note is one a series of Notes issued or to be issued pursuant to the Loan
Agreement, all of which are collectively referred to herein as the “Notes”.

 

SECTION 1.

Interest Payments

1.1.      Payment of Interest in Cash. Except as provided in Section 1.2 of this
Note, interest shall be paid in cash on the interest payment dates.

 

1.2.      Payment of Interest in Stock. The Borrowers may pay interest on this
Note in shares of Common Stock provided that the following conditions are met:

 

1.2.1.   The shares of Common Stock issuable in payment of interest shall be
subject to a current and effective registration statement or eligible to be
immediately sold without volume restrictions or current public information
requirements pursuant to Rule 144 under the Securities Act and NaturalNano shall
deliver to the Holder an unlegended stock certificate or, if the Holder shall
have provided NaturalNano with account information, NaturalNano shall have
caused the shares to be electronically delivered to Holder’s brokerage account.

 

1.2.2.   NaturalNano shall be current in its filings with the Securities and
Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended.

 

1.2.3.   The Common Stock shall be traded on the OTC Bulletin Board, the Nasdaq
Stock Market or the New York or American Stock Exchange, NaturalNano shall not
have received notice from any such market or exchange to the effect that the
Common Stock may be subject to delisting from such market or exchange, and no
event shall have occurred which would result in the delisting of the Common
Stock from such market.

 

1.2.4.   The number of shares of Common Stock to be issued shall be determined
by dividing the amount of the interest payment by eighty five percent (85%) of
the daily volume weighted average price (“VWAP”) of the Common Stock for the 20
trading days immediately preceding (but not including) the day that is one
trading day prior to the interest payment date.

 

1.2.5.   VWAP means the daily volume weighted average price of the Common Stock
for such date (or the nearest preceding date) on the primary trading market on
which the Common Stock is then listed or quoted as reported by Bloomberg
Financial L.P. (based on a trading day from 9:30 a.m. EST to 4:02 p.m. Eastern
Time) using the VAP function.

 

1.2.6.   Following such issuance, the Holder shall not beneficially own
(determined as set forth in Section 2.8 hereof) in excess of 4.99% (or 9.99% if
the Holder

 

2

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

has waived the provisions of Section 2.8.1(A) hereof) of the then outstanding
number of shares of Common Stock on the date of such issuance (the calculation
of such percentage to be determined jointly by the Holder and the Borrower in
good faith).

 

 

SECTION 2.

Conversion

 

 

2.1       Conversion Right. The Holder shall have the right at any time and from
time to time until the principal and interest on this Note shall have been paid
in full, to convert the principal and any interest due under this Note into
shares of Common Stock as provided in this Section 2.

 

2.2       Conversion Procedure. If the Holder exercises its right of conversion,
the Holder shall give NaturalNano a Notice of Conversion in the form annexed to
this Note, setting forth the amount of principal and interest that the Holder is
converting into Common Stock at the Conversion Price in effect on the date of
such notice. The date of such notice is referred to as the Conversion Date. Upon
delivery to NaturalNano of a completed Notice of Conversion, NaturalNano shall
issue and deliver to the Holder within three (3) business days after the
Conversion Date (such third day being the “Delivery Date”) that number of shares
of Common Stock for the amount of principal and interest on the Note which is
being converted, as set forth in Section 2.9 of this Note. To the extent that
the Holder does not elect to convert interest, then, in accordance with and
subject to the provisions of Section 1.2 of this Note, the Borrowers shall pay
accrued interest to the Conversion Date on that portion of the principal of the
Note with respect to which accrued interest is not being converted, such payment
to be made not later than the Delivery Date. Except to the extent that the
unpaid principal balance of this Note is being presented for conversion, the
Holder shall not be required to present this Note in order to effect conversion,
and the Holder shall maintain a ledger setting forth each conversion of
principal and interest on this Note and such ledger shall, absent manifest
error, be deemed to be binding and conclusive on the Borrowers.

 

2.3       Conversion Price. The Conversion Price shall be $0.005 per share of
Common Stock, subject to adjustment as set forth in Section 2.4 of this Note.
The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing that portion of the principal and interest
of the Note to be converted by the Conversion Price in effect on the Conversion
Date.

 

2.4       Adjustment to the Conversion Price. The Conversion Price and number
and kind of shares or other securities to be issued upon conversion shall be
subject to adjustment from time to time upon the happening of certain events
while this conversion right remains outstanding, as follows:

 

2.4.1    Merger or Sale of Assets. If NaturalNano shall at any time consolidate
with or merge into or sell or convey all or substantially all its assets to any
other Person, as defined in the Loan Agreement, this Note, as to the unpaid
principal portion thereof and accrued interest thereon, shall thereafter be
deemed to be convertible into such number and kind of shares of capital stock or
other securities and property as would have been issuable or distributable on
account of such consolidation, merger, sale or

 

3

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

conveyance, upon or with respect to the securities subject to the conversion or
purchase right immediately prior to such consolidation, merger, sale or
conveyance. The foregoing provision shall similarly apply to successive
transactions of a similar nature by any such successor or purchaser.

 

2.4.2    Reclassification. If NaturalNano at any time shall, by reclassification
or otherwise, change the Common Stock into the same or a different number of
securities of any class or classes that may be issued or outstanding, this Note,
as to the unpaid principal portion thereof and accrued interest thereon, shall
thereafter be convertible into an adjusted number of such securities and kind of
securities as would have been issuable as the result of such change with respect
to the Common Stock immediately prior to such reclassification or other change.

 

2.4.3    Stock Splits, Combinations and Dividends. If the shares of Common Stock
are subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of shares of
Common Stock outstanding immediately after such event bears to the total number
of shares of Common Stock outstanding immediately prior to such event.

 

2.5       Notice of Adjustment. Whenever the Conversion Price is adjusted
pursuant to Section 2.4 of this Note, NaturalNano shall promptly mail to the
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a statement of the facts requiring such adjustment.

 

2.6       Reservation of Shares. NaturalNano shall promptly, and in no event
later than November 30, 2008, take all actions to ensure that, during the period
that the conversion right exists, it will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock issuable upon the full conversion of this Note. NaturalNano
represents that upon issuance, such shares will be duly and validly issued,
fully paid and non-assessable. NaturalNano agrees that its issuance of this Note
shall constitute full authority to its officers, agents, and transfer agents who
are charged with the duty of executing and issuing stock certificates to execute
and issue the necessary certificates for shares of Common Stock upon the
conversion of this Note.

 

2.7       Right to Require Conversion. Provided an Event of Default or an event
which with the passage of time or the giving of notice could become an Event of
Default has not occurred, whether or not such Event of Default has been cured,
and provided that all of the shares of Common Stock issuable upon conversion of
the Note, have been registered pursuant to the Securities Act of 1933, as
amended (the “Securities Act”) the Borrowers shall have the right to require the
Holder of this Note to convert all or any portion of this Note into shares of
Common Stock at the Conversion Price on the date that the Borrowers give notice
of such required conversion, subject to the following terms and conditions.

 

4

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

2.7.1    The Borrowers may only exercise such right if a registration statement
covering the sale by the Holder of all of the shares of Common Stock issuable
upon conversion of this Note (the “Registration Statement”) is current and
effective and, based on the date of the prospectus forming a part of the
registration statement and the age of the financial statements contained in the
registration statement, the registration statement can be used by the Holder in
connection with the sale of the Common Stock for at least three months without
the need to file a post-effective amendment to update the registration
statement, and there shall not have occurred any material event concerning
either of the Borrowers for which disclosure would be necessary in order that
the information contained in the registration statement is true and correct in
all material respects and does not omit any information necessary to make the
information contained therein not misleading. Or, if a registration statement
shall not be effective or any of the other conditions set forth above cannot be
satisfied by the Borrowers, Borrowers, nevertheless may require conversion if
sufficient common stock is available for delivery to the Holder that is eligible
to be immediately sold without volume restrictions or current public information
requirements pursuant to Rule 144 under the Securities Act. The notice of
required conversion shall include the certificate of the Borrowers’ respective
chief executive officers as to the matters set forth in this Section 2.7.1.

 

2.7.2    The Common Stock shall be traded on the OTC Bulletin Board, the Nasdaq
Stock Market or the New York or American Stock Exchange and shall be eligible
for transfer using the facilities of the Depository Trust Company (the “DTC
Program”); NaturalNano shall not have received notice from any such market or
exchange to the effect that the Common Stock may be subject to delisting from
such market or exchange, and no event shall have occurred which would result in
the delisting of the Common Stock from such market.

 

2.7.3    The closing price of the Common Stock on the principal market or
exchange on which the stock is traded is not less than $1.00 (as adjusted for
splits, combinations and the like occurring after the date hereof) for not less
than 20 consecutive trading days ending on the date prior to the date on which
NaturalNano gives notice to the Holder exercising its rights under this Section
2.7.

 

2.7.4    NaturalNano will tender to the Holder such number of shares of Common
Stock as are issuable upon conversion of the principal amount of this Note being
converted, but not such number of shares as would result in a violation of the
4.99% Limitation, as hereinafter defined or 9.99% if the Holder has waived the
provisions of Section 2.8.1(A) hereof (it being understood that the portion of
the Note that would otherwise violate the 4.99% Limitation or the limitations of
Section 2.8.1 if it were to be so converted shall remain issued and
outstanding). In connection with any such conversion, the calculation of such
percentage shall be determined jointly by Holder and the Borrowers in good
faith.

 

2.7.5    Any partial exercise of the rights under this Section 2.7 shall be made
proportionately as to the Holder and all other holders of the Notes.

 

5

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

 

2.8

Limitation on Right to Convert or Exercise Securities.

 

 

2.8.1

 

(A) Notwithstanding any other provision of this Note, except as expressly
provided in this Note, the Holder shall not be entitled to convert this Note
into shares of Common Stock to the extent that such conversion would result in
beneficial ownership by the Holder and its Affiliates, as defined in the Loan
Agreement, of more than 4.99% of the then outstanding number of shares of Common
Stock on such date. For the purposes of this Agreement beneficial ownership
shall be determined in accordance with Section 13(d) of the 1934 Act, and
Regulation 13d-3 thereunder. The limitation set forth in this Section 2.4(A) is
referred to as the “4.99% Limitation.” Notwithstanding the above, upon the
Holder providing NaturalNano with at least 61 days’ prior written notice that
the Holder would like to waive this Section 2.8.1(A) of this Note with regard to
any or all shares of Common Stock issuable upon conversion of this Note, this
Section 2.8.1(A) shall be of no force or effect with regard to all or a portion
of the Note referenced in such notice.

 

(B) Notwithstanding any other provision of this Note, except as expressly
provided in this Note, the Holder shall not be entitled to convert this Note
into shares of Common Stock to the extent that such conversion would result in
beneficial ownership by the Holder and its Affiliates, as defined in the Loan
Agreement, of more than 9.99% of the then outstanding number of shares of Common
Stock on such date. For the purposes of this Agreement beneficial ownership
shall be determined in accordance with Section 13(d) of the 1934 Act, and
Regulation 13d-3 thereunder. Notwithstanding the above, upon the Holder
providing NaturalNano with at least 61 days’ prior written notice that the
Holder would like to waive this Section 2.8.1(B) of this Note with regard to any
or all shares of Common Stock issuable upon conversion of this Note, this
Section 2.8.1(B) shall be of no force or effect with regard to all or a portion
of the Note referenced in such notice.

 

 

2.9

Mechanics of Conversion.

 

2.9.1    Delivery of Certificate Upon Conversion. Except as otherwise set forth
herein, not later than the Delivery Date, NaturalNano shall deliver to the
Holder (a) a certificate or certificates which, after the effective date of a
registration statement covering the shares of Common Stock issuable upon
conversion of this Note (the “Effective Date”), shall be free of restrictive
legends and trading restrictions (other than those required by the Securities
Act) representing the number of shares of Common Stock being acquired upon the
conversion of the Note, and (b) unless Borrowers elect to pay the same in cash
and deliver a bank check in the amount of the same, the number of shares of
Common Stock required to be delivered on account of accrued and unpaid interest
on the portion of the Note being converted (in accordance with and subject to
the conditions of Section 1.2 hereof) unless the Holder converts such interest
into Common Stock. After the Effective Date, NaturalNano shall, upon request of
the Holder, deliver any certificate or certificates required to be delivered by
NaturalNano under this Section

 

6

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

2.9 electronically through the Depository Trust Company or another established
clearing company performing similar functions if NaturalNano’s transfer agent
has the ability to deliver shares of Common Stock in such manner. If in the case
of any Notice of Conversion such certificate or certificates are not delivered
to or as directed by the applicable Holder by the Delivery Date, the Holder
shall be entitled to elect by written notice to the Borrowers at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the conversion shall be deemed void ab initio.

 

2.9.2    Obligation Absolute; Partial Liquidated Damages. NaturalNano’s
obligations to issue and deliver the Common Stock upon conversion of this Note
in accordance with the terms hereof are absolute and unconditional, irrespective
of any action or inaction by the Holder to enforce the same, any waiver or
consent with respect to any provision hereof, the recovery of any judgment
against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Borrowers or
either of them or any violation or alleged violation of law by the Holder or any
other Person, and irrespective of any other circumstance which might otherwise
limit such obligation of the Borrowers to the Holder in connection with the
issuance of such shares. In the event the Holder shall elect to convert any or
all of this Note, NaturalNano may not refuse conversion based on any claim that
such Holder or any one associated or affiliated with the Holder of has been
engaged in any violation of law, agreement or for any other reason unless an
injunction from a court, on notice, restraining and or enjoining conversion of
all or part of this Note shall have been sought and obtained and NaturalNano
posts a surety bond for the benefit of the Holder in the amount of 150% of the
Conversion Value of Note outstanding, which is subject to the injunction, which
bond shall remain in effect until the completion of arbitration or litigation of
the dispute and the proceeds of which shall be payable to the Holder to the
extent it obtains judgment. In the absence of an injunction precluding the same,
NaturalNano shall issue the Common Stock or, if applicable, cash, upon a
properly noticed conversion. If NaturalNano fails to deliver to the Holder such
certificate or certificates pursuant to this Section 2.9 within two trading days
of the Delivery Date applicable to such conversion, the Borrowers shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $5,000
of Conversion Value of Note being converted, $50 per trading day (increasing to
$100 per trading day three (3) trading days after such damages begin to accrue
and increasing to $200 per trading day six (6) trading days after such damages
begin to accrue) for each trading day after the Delivery Date until such
certificates are delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages for the NaturalNano’s failure to deliver certificates
representing shares of Common Stock upon conversion within the period specified
herein and such Holder shall have the right to pursue all remedies available to
it hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

2.9.3    Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. If NaturalNano fails to deliver to the Holder such certificate or
certificates pursuant to this Section 2.9 by the Delivery Date, and if after
such Delivery Date the

 

7

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by such Holder of the Common Stock which the
Holder was entitled to receive upon the conversion relating to such Delivery
Date (a “Buy-In”), then the Borrowers shall pay in cash to the Holder the amount
by which (a) the Holder’s total purchase price (including brokerage commissions,
if any) for the Common Stock so purchased exceeds (i) the product of (x) the
aggregate number of shares of Common Stock that such Holder was entitled to
receive from the conversion at issue multiplied by (y) the price at which the
sell order giving rise to such purchase obligation was executed. For example, if
the Holder purchases Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of this Note with respect
to which the aggregate sale price giving rise to such purchase obligation is
$10,000, under the immediately preceding sentence the Borrowers shall be
required to pay the Holder $1,000. The Holder shall provide the Borrowers
written notice indicating the amounts payable to the Holder in respect of the
Buy-In, together with applicable confirmations and other evidence reasonably
requested by the Borrowers. Nothing in this Section 2.9 shall limit a Holder’s
right to pursue any other remedies available to it hereunder, at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to NaturalNano’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of this Note pursuant to its terms.

 

2.9.4    Fractional Shares. Upon a conversion hereunder, NaturalNano shall not
be required to issue stock certificates representing fractions of shares of the
Common Stock. All fractional shares shall be carried forward and any fractional
shares which remain after a Holder converts all of this Note shall be rounded up
to the next whole number of shares.

 

2.9.5    Transfer Taxes. The issuance of certificates for shares of the Common
Stock on conversion of this Note shall be made without charge to the Holder
thereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificate, provided that the
Borrowers shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the
Borrowers shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Borrower the amount of such tax or shall have established to the
satisfaction of the Borrowers that such tax has been paid.

 

SECTION 3.

Events of Default.

3.1.      The entire unpaid principal amount of this Note, together with
interest thereon shall, on written notice from the Holders of a majority of the
outstanding principal amount of the Notes or by the Agent, as defined in the
Loan Agreement, upon the request of the holders of a majority of the outstanding
principal amount of the Notes, forthwith become and be due and payable if any
one or more Events of Default shall have occurred (for any reason whatsoever and
whether such happening shall be voluntary or involuntary or be affected or come
about by

 

8

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

operation of law pursuant to or in compliance with any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body) and be continuing.

 

3.2.      The occurrence of any one or more of the following events or
conditions shall constitute an “Event of Default” under this Note (provided that
the holders of a majority of the outstanding principal amount of the Notes may
waive any such Event of Default):

 

3.2.1.   Borrowers’ failure to make any payment of principal or interest or any
other sums within fifteen (15) days of the date when due on this Note or on any
of the Obligations, as defined in the Loan Agreement.

 

3.2.2.   Any representation or warranty or other statement made or furnished to
the Holder by or on behalf of the Borrowers in the Loan Agreement or in any
document or instrument furnished in connection with the Loan Agreement proves to
have been false or misleading in any material respect when made or furnished.

 

3.2.3.   Breach of or failure in the due observance or performance in any
material respect of any covenant, condition or agreement on the part of the
Borrower to be observed or performed pursuant to the Loan Agreement or any of
the other Transaction Documents and the failure to cure (if curable) any such
breach or failure within fifteen (15) days after receipt of written notice
thereof from the holder of any Note issued pursuant to the Loan Agreement to the
Borrower.

 

3.2.4.   Failure of the Common Stock to be listed or quoted on the OTC Bulletin
Board, the Nasdaq Stock Market or the American or New York Stock Exchange for
any reason.

 

3.2.5.   Failure of the Common Stock to be eligible for transfer pursuant to the
DTC Program for any reason.

 

3.2.6.   Breach of or failure in the due observance or performance of any
covenant, condition or agreement on the part of the Borrowers to be observed or
performed pursuant to the Loan Agreement or any other Transaction Documents (as
defined in the Loan Agreement) or breach by Borrower of any other agreement with
the Holder beyond the expiration of any grace or cure periods provided therein.

 

3.2.7.   (A) a judgment or judgments for the payment of money in excess of
$25,000 (other than with respect to Compensation Liabilities (as defined below))
shall be rendered against either Borrower, and any such judgment shall remain
unsatisfied and in effect for any period of 30 consecutive days without a stay
of execution, or (B) a judgment or judgments for the payment of money owed in
respect of any salaries or wages owed to employees or former employees of the
Borrower for services rendered during or prior to the 2008 calendar year (such
past due wages, “Compensation Liabilities”) in excess of $75,000 shall be
rendered against either Borrower, and any such judgment shall remain unsatisfied
and in effect for any period of 30 consecutive days

 

9

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

without a stay of execution or (C) an order of judicial attachment, sale or levy
shall be issued to satisfy any judgment described in clause (A) or (B) of this
Section 3.2.7; or

 

3.2.8.   Either Borrower shall (a) apply for or consent to the appointment of a
receiver, trustee or liquidator of all or a substantial part of any of its
assets; (b) be unable, or admit in writing its inability, to pay its debts as
they mature; (c) file or permit the filing of any petition, case arrangement,
reorganization, or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or the making of an assignment for the benefit
of creditors or the consenting to any form or arrangement for the satisfaction,
settlement or delay of debt or the appointment of a receiver for all or any part
of its properties; or (d) any action shall be taken by the Borrower for the
purpose of effecting any of the foregoing; or

 

3.2.9.   An order, judgment or decree shall be entered, or a case shall be
commenced, against either Borrower, without its application, approval or consent
by any court of competent jurisdiction, approving a petition or permitting the
commencement of a case seeking reorganization or liquidation of such Borrower or
appointing a receiver, trustee or liquidator of the Borrower, or of all or a
substantial part of the assets of the Borrower, and the Borrower, by any act,
indicate its approval thereof, consent thereto, or acquiescence therein, or such
order, judgment, decree or case shall continue unstayed and in effect for any
period of 90 consecutive days or an order for relief in connection therewith
shall be entered; or

 

3.2.10. If the Borrower shall dissolve or liquidate, or be dissolved or
liquidated, or cease to legally exist, or merge or consolidate, or be merged or
consolidated with or into any other corporation; or

 

3.2.11. Failure by the Borrower to pay any other indebtedness or obligation in
excess of $25,000 (other than (i) trade payables existing on September 29, 2008
so long as the creditors of such trade payables have not sought any judgment or
other judicial enforcement with respect to such trade payables and (ii)
Compensation Liabilities), or if any such other indebtedness or obligation which
is not subject to a bonafide dispute shall be accelerated, or if there exists
any event of default under any instrument, document or agreement governing,
evidencing or securing such other indebtedness or obligation which is not
subject to a bonafide dispute; or

 

3.2.12. Failure by any Borrower to take all steps necessary to grant or maintain
to the Holder and/or the Agent a perfected first priority security interest in
any intellectual property acquired subsequent to the Closing Date;

 

3.2.13. The issuance by NaturalNano of any preferred stock without the prior
written consent of the holders of a majority of the outstanding principal amount
of the Notes; or

 

3.2.14. Failure by either of the Borrowers to pay their respective payroll
obligations when due or any payroll or employment taxes in respect thereof; or

 

10

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

3.2.15. Substantial loss, theft, damage, or destruction of the collateral
provided to the Holder pursuant to this Note or the Loan Agreement, and not
covered by insurance in any material respect.

 

SECTION 4.

Miscellaneous

4.1.      Usury Saving Provision. All payment obligations arising under this
Note are subject to the express condition that at no time shall the Borrowers be
obligated or required to pay interest at a rate which could subject the Holder
to either civil or criminal liability as a result of being in excess of the
maximum rate which the Borrowers are permitted by law to contract or agree to
pay. If by the terms of this Note, the Borrowers are at any time required or
obligated to pay interest at a rate in excess of such maximum rate, the
applicable rate of interest shall be deemed to be immediately reduced to such
maximum rate, and interest thus payable shall be computed at such maximum rate,
and the portion of all prior interest payments in excess of such maximum rate
shall be applied and shall be deemed to have been payments in reduction of
principal.

 

4.2.      Failure or Indulgence Not Waiver. No failure or delay on the part of
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

4.3.      Governing Law. This Agreement and the rights of the parties shall be
construed and enforced in accordance with the laws of the State of New York
applicable to agreements executed and to be performed wholly within such state
and without regard to principles of conflicts of law. Each party irrevocably (a)
consents to the jurisdiction of the federal and state courts situated in New
York County, New York in any action that may be brought pursuant to this
Agreement, and (b) submits to and accepts, with respect to its properties and
assets, generally and unconditionally, the in personal jurisdiction of the
aforesaid courts, waiving any defense that such court is not a convenient forum.
In any such litigation to the extent permitted by applicable law, each party
waives personal service of any summons, complaint or other process, and agrees
that the service thereof may be made either (i) in the manner for giving of
notices provided in Section 4.5 of this Note (other than by telecopier) or (ii)
in any other manner permitted by law.

 

4.4.      Waiver of Right to Trial by Jury. BORROWERS HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE
AND WAIVE ANY RIGHT TO BRING A COUNTERCLAIM AGAINST THE HOLDER IN ANY ACTION TO
ENFORCE THIS NOTE. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR HOLDER TO
ACCEPT THIS NOTE.

 

11

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 

4.5.      Notice. All notices, requests or other communications required or
permitted to be given under this Agreement to any party shall be in writing and
shall be deemed to have been sufficiently given when delivered by personal
service or sent by registered mail, overnight courier services with provided
evidence of delivery or attempted delivery, or facsimile, to the Borrowers c/o
NaturalNano, Inc., 15 Schoen Place, Pittsford, New York 14534-2025, telecopier
(585) 267-4825, to the attention of the person who executed this Note on behalf
of NaturalNano of this Agreement or to the Holder at its address set forth on
the Borrower’s records. Either party may, be like notice, change the address or
telecopy number or the person to whom notice is to be given. Notice shall be
deemed given when received or when attempted delivery is made (based on evidence
of attempted delivery by the United States Postal Service or an overnight
courier or a messenger service), provided that notice by telecopier shall be
deemed given when receipt is acknowledged by the recipient.

 

4.6.      Amendment Provision. The term “Note” and all reference thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented. No consideration shall be offered to any holder of any of the
Notes for any waiver or modification without offering the same shall
consideration to all holders of the Notes.

 

4.7.      Assignability. This Note shall be binding upon the Borrowers and their
respective successors and assigns, and shall inure to the benefit of the Holder
and its successors and assigns. The Borrowers may not assign any of its
obligations under this Note without the consent of the Holder.

 

4.8.      Cost of Collection. If default is made in the payment of this Note,
Borrowers shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees, regardless of whether the Holder commenced
litigation in order to enforce its rights under this Note.

 

4.9.      Stockholder Status. The Holder shall not have rights as a stockholder
of NaturalNano with respect to unconverted portions of this Note. However, from
and after the Conversion Date, the Holder will have all the rights of a
shareholder of NaturalNano with respect to the shares of Common Stock to be
received by Holder after delivery by the Holder of a Conversion Notice to the
Borrower regardless of whether physical certificates shall have been delivered.

 

 

[Signature on following page]

 

12

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by the proper and duly authorized officers as of the date and year
first above written.

 

 

 

 

 

NATURALNANO, INC.


 


 


 

 

By:  

/s/Cathy A. Fleischer

 

Name: Cathy A. Fleischer

 

Title: President

 

 

 

 

 

NATURALNANO RESEARCH, INC.


 


 


 

 

By:  

/s/Cathy A. Fleischer

 

Name: Cathy A. Fleischer

 

Title: President

 

 

13

 



 

--------------------------------------------------------------------------------

Exhibit 10.02



 



 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the Note)

 

The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by NaturalNano, Inc. and
NaturalNano Research, Inc. on _______________ into shares of Common Stock of
NaturalNano, Inc. according to the conditions set forth in such Note, as of the
date written below.

 

Date of Conversion:

 

Conversion Price:

 

Number of Shares To Be Delivered:

 

Signature:

 

Print Name:

 

Title:

 

Address:

 

               

 

 

 

 

14

 



 

 